In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-19-00420-CV
                ___________________________

CCG COMMERCIAL CONSTRUCTION GROUP LLC, Appellant/Cross-
                      Appellee

                                V.

       INDEPENDENT BANK, Appellee/Cross-Appellant



             On Appeal from the 393rd District Court
                     Denton County, Texas
                  Trial Court No. 19-2594-393


         Before Womack, J.; Sudderth, C.J.; and Wallach, J.
                Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On November 13, 2019, appellant/cross-appellee CCG Commercial

Construction Group LLC (CCG) filed its notice of appeal.             On that same day,

appellee/cross-appellant Independent Bank filed its notice of cross-appeal.

      On November 21, 2019, we sent a jurisdiction letter to both parties expressing

our concern that we may not have jurisdiction over these appeals because they did not

appear to be from a final judgment or appealable interlocutory order. See Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that “the general rule, with

a few mostly statutory exceptions, is that an appeal may be taken only from a final

judgment”).    In our letter, we stated that unless any party filed a response by

December 2, 2019, showing grounds for continuing the appeals, these appeals could

be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      CCG did not respond to our jurisdiction letter. Accordingly, we dismiss CCG’s

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).

      Independent Bank responded to our jurisdiction letter.                We continue

Independent Bank’s appeal under a new style and new appellate cause number,

Independent Bank, Appellant v. CCG Commercial Construction Group LLC,

Appellee, No. 02-20-00003-CV, and we sever it from this appeal.

                                                       Per Curiam


Delivered: January 9, 2020

                                            2